EXHIBIT 10.2

 

November 28, 2012

 

RWT Holdings, Inc.

One Belvedere Place

Mill Valley, California 94941

 

Redwood Trust, Inc.

One Belvedere Place

Mill Valley, California 94941

          

Redwood Residential Acquisition Corporation

One Belvedere Place

Mill Valley, California 94941

 

Ladies and Gentlemen:

 

By this letter agreement (this “Letter Agreement”), we are pleased to confirm
the terms and conditions under which (i) Barclays Capital Inc. (together with
our subsidiaries and affiliates, “Barclays”) will act as sole lead underwriter
for RWT Holdings, Inc. (the “Company”), a wholly-owned subsidiary of Redwood
Trust, Inc. (“Redwood Trust,” and together with the Company and their
subsidiaries and affiliates, “Redwood”) in connection with the proposed offering
and sale (together, the “Offering”) of certain classes of mortgage-backed
securities (the “2013-1 Securities”) issued by Sequoia Mortgage Trust 2013-1
(the “Issuing Entity” and such issuance, the “Transaction”) and (ii) Barclays
agrees to sell Redwood Residential Acquisition Corporation (“RRAC”) certain
mortgage loans on both a servicing retained and servicing released basis which
will be included in the Offering. The Issuing Entity is expected to issue (i)
one or more classes of senior certificates entitled to payments of both interest
and principal that will be rated AAA or its equivalent by two of Moody’s
Investors Service, Inc., Fitch Ratings, Inc. or Standard &  Poor’s Ratings
Services, a Standard & Poor’s Financial Services LLC business (each, a “Rating
Agency” and such 2013-1 Securities, “AAA P&I Senior Securities”), (ii) one or
more classes of senior certificates entitled to interest-only payments that will
be rated AAA or its equivalent by two of the Rating Agencies (“AAA IO Senior
Securities”), (iii) one or more classes of subordinate certificates (the
“Subordinate Securities”) and (iv) one or more classes of REMIC residual
certificates (the “Residual Securities”).

 

 

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

November 28, 2012

Page 2

 

 

1.          Mortgage Loans. The 2013-1 Securities are expected to be secured by
a single pool of mortgage loans (the “Mortgage Loans”). For the purposes of
establishing specific purchase price percentages, the Mortgage Loans will
consist of two portions, described as the “Redwood Portion” under “Description
of the Redwood Portion of the Mortgage Loans” as of the Statistical Calculation
Date and the “Barclays Portion” under “Description of the Barclays Portion of
the Mortgage Loans” as of the Statistical Calculation Date, each as specified on
Annex A. A loan tape (the “Redwood Initial Tape”) containing information
regarding the Redwood Portion of the Mortgage Loans was furnished by Redwood to
Barclays on November 27, 2012, and the final balance constituting the Redwood
Portion will be subject to the related Loan Balance Permitted Variance specified
on Annex A from the balance shown on the Redwood Initial Tape. A loan tape (the
“Barclays Initial Tape”) containing information regarding the Barclays Portion
of the Mortgage Loans was furnished by Redwood to Barclays on November 26, 2012,
and the final balance constituting the Barclays Portion will be subject to the
related Loan Balance Permitted Variance specified on Annex A from the balance
shown on the Barclays Initial Tape. The Redwood Portion and the Barclays Portion
will be securitized together as collateral for the 2013-1 Securities.

 

Separately, pursuant to a mortgage loan purchase agreement (the “MLPA”) and any
related assignment, assumption and recognition agreement (the “AAR”), RRAC shall
purchase from Barclays Mortgage Loans with a combined unpaid principal balance
of approximately $206,011,969 (the “Barclays Portion”). Mortgage Loans with a
combined unpaid principal balance of approximately $191,790,791 will be
purchased by RRAC on a servicing retained basis for the related Mortgage Loan
Purchase Price Percentage specified on Annex A hereto and Mortgage Loans with a
combined unpaid principal balance of approximately $15,248,944 will be purchased
by RRAC on a servicing released basis for the related Mortgage Loan Purchase
Price Percentage specified on Annex A hereto. Pursuant to the MLPA and the AAR,
Barclays shall not be required to make any representations and warranties to
RRAC in respect of the Barclays Portion covering the period from the date
Barclays acquired such Mortgage Loans from a third party (the “Third-Party
Seller”) to the Closing Date. However, Barclays shall assign to RRAC all
representations and warranties made by the Third-Party Seller to Barclays
pursuant to the mortgage loan purchase agreement between Barclays and such
Third-Party Seller.

 

Redwood may substitute up to an aggregate of the Permitted Substitution
Percentage specified on Annex A hereto (calculated by balance) of the Redwood
Portion on the Redwood Initial Tape so long as (a) there are no material
differences between the attributes of the Mortgage Loans after substitution and
the attributes of the Redwood Portion reflected in the Redwood Initial Tape that
would materially change the AAA P&I Senior Securities credit enhancement level
specified in Section 3 and (b) the Loan Balance Permitted Variance is maintained
with respect to the Redwood Portion after taking account of the related
substitutions.

 

With the prior approval of RRAC, Barclays may substitute up to an aggregate of
the Permitted Substitution Percentage specified on Annex A hereto (calculated by
balance) of the Barclays Portion of the Barclays Initial Tape so long as (a)
there are no material differences between the attributes of the Barclays Portion
after substitution and the attributes of the Mortgage Loans reflected in the
Barclays Initial Tape that would materially change the AAA P&I Senior Securities
credit enhancement level specified in Section 3 and (b) the Loan Balance
Permitted Variance is maintained with respect to the Barclays Portion after
taking account of the related substitutions

 

At its sole expense, Barclays shall conduct a customary underwriter’s due
diligence review of all of the Mortgage Loans and shall have the right, in its
reasonable discretion, to have certain loans removed from the final pool of
Mortgage Loans based on its due diligence results.

 

2

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

November 28, 2012

Page 3

 

2.          Structure of the Transaction; Documentation. The Transaction shall
be structured in a manner substantially similar in all material respects,
adjusted as appropriate for the inclusion of hybrid loans, to previous
securitization transactions of fixed rate pools executed by Redwood under the
“Sequoia Mortgage Trust” program (the “SEMT Program”) including, but not limited
to, the same “shifting interest” provisions and mechanics in the securitization
transaction in the SEMT Program that closed in November 2012 (“SEMT 2012-6”). In
connection therewith, Redwood (in such capacity, the “Seller”) shall transfer
the Mortgage Loans to either Sequoia Mortgage Funding Corporation or Sequoia
Residential Funding, Inc., which shall act as depositor (the “Depositor”) for
the Transaction. The transaction documents governing (i) the sale of the
Mortgage Loans from the Seller to the Depositor, (ii) the sale of the Mortgage
Loans from the Depositor to the Issuing Entity or the trustee (the “Trustee”) of
the Issuing Entity and the issuance and terms of the 2013-1 Securities, (iii)
the servicing and administration of the Mortgage Loans by each servicer (each, a
Servicer”) and supervision thereof by the master servicer (the “Master
Servicer”), (iv) the custody of the Mortgage Loan files by the custodian (the
“Custodian”) and (v) the assignment of representations and warranties (together,
the “Basic Transaction Documents”), shall be substantially similar in all
material respects to the transaction documents executed in connection with the
SEMT 2012-6 transaction.

 

3.          Ratings. It is a condition to the consummation of the Transaction
that at least two Rating Agencies selected by Redwood (the “Initial Rating
Agencies”) issue a AAA or equivalent rating in respect of the AAA P&I Senior
Securities. The fees of the Initial Rating Agencies shall be paid in accordance
with Section 8 hereof. Notwithstanding any Rating Agency feedback in respect of
an AAA or equivalent rating, the Initial Credit Enhancement for the AAA P&I
Senior Securities shall be specified on Annex A.

 

4.          Underwriting Arrangement. Barclays shall act as sole lead
underwriter (the “Underwriter”) for the Offering of each class of AAA P&I Senior
Securities and an interest only certificate, which will have the same interest
priority as the AAA P&I Senior Securities and which may be rated AAA or its
equivalent by two Rating Agencies ( the “AAA IO Senior Securities,” and together
with the AAA P&I Senior Securities, the “Underwritten Senior Securities”);
provided, that the aggregate interest on the Underwritten Senior Securities does
not exceed the Underwritten Senior Securities Interest Rate specified in Annex
A. Promptly after execution of this Letter Agreement, Barclays and Redwood shall
cooperate and work in good faith to negotiate an underwriting agreement (when
executed and delivered by the parties, the “Underwriting Agreement”) in respect
of the Underwritten Senior Securities substantially similar in all material
respects to the underwriting agreement executed in connection with the SEMT
2012-6 transaction. Subject to Section 9 hereof in respect of an adjustment to
the AAA Purchase Price Percentage for certain delays in the closing of the
Transaction, it is expected that Barclays shall purchase Underwritten Senior
Securities in an aggregate principal amount equal to the Underwritten Senior
Securities Balance specified on Annex A, subject to the Underwritten Senior
Securities Permitted Variance specified on Annex A, for a purchase price equal
to the product of (i) the AAA Purchase Price Percentage specified on Annex A and
(ii) the Underwritten Senior Securities Balance as of the date of the closing of
the Transaction (the “Closing Date”); provided, that at Redwood’s sole option, a
variance of greater than the positive Underwritten Senior Securities Permitted
Variance in the principal amount of the AAA P&I Senior Securities shall be
permitted solely to the extent that Redwood purchases the AAA P&I Senior
Securities in excess of such variance. The Underwritten Senior Securities
Interest Rate on the AAA P&I Senior Securities shall be specified on Annex A.
Barclays shall be entitled to receive the additional fees or discounts from
Redwood in respect of the Underwritten Senior Securities as described under
“Additional Fees or Discounts” specified on Annex A.

 

3

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

November 28, 2012

Page 4

 

5.          Retention of Certain 2013-1 Securities by Redwood. Redwood shall
initially retain (i) (i) the Subordinate Securities and (ii) the Residual
Securities (the “Redwood Retained Securities”) issued by the Issuing Entity.

 

6.          Underwriting Fee for Subordinate Securities. In the event that
Redwood decides to offer any of the Subordinate Securities under the
Underwriting Agreement (such Subordinate Securities, the “Underwritten
Subordinate Securities,” and together with the Underwritten Senior Securities,
the “Underwritten Securities”), Barclays shall receive an underwriting fee
calculated as the product of (i) the Subordinate Securities Underwriting Fee
Percentage specified on Annex A and (ii) the unpaid principal balance of
Underwritten Subordinate Securities as of the Closing Date (the “Subordinate
Securities Underwriting Fee”).

 

7.          Offering Documents. In connection with the Offering and as described
in greater particularity in the Underwriting Agreement, Redwood shall prepare
(i) a preliminary prospectus supplement and prospectus, (ii) a free writing
prospectus relating to the ratings of each class of 2013-1 Securities offered in
the Offering and (iii) a final prospectus supplement and prospectus (together,
the “Offering Documents”). The Offering Documents shall contain disclosures
regarding, but not limited to, (i) the characteristics of the Mortgage Loans,
(ii) the terms of the 2013-1 Securities and yield considerations with respect
thereto, (iii) the Seller, the Depositor, Redwood Trust, the Company, the
Trustee, the Issuing Entity, the Servicers, the Custodian, the Master Servicer
and the Underwriter, and any material legal proceedings with respect to each
such entity and the compensation arrangements (if any) for each such entity,
(iv) the tax status, ERISA eligibility and legal investment considerations in
respect of the 2013-1 Securities, (v) the material provisions of the Basic
Transaction Documents and (vi) the pre-offering review of the Mortgage Loans, in
each case substantially similar in nature to the disclosures included in the
offering materials for the SEMT 2012-6 transaction. The Offering Documents shall
be subject to the approval of Barclays in its commercially reasonable
discretion. In connection with the Offering and as described in greater
particularity in the Underwriting Agreement, Barclays shall (a) prepare the term
sheet and (b) generate all collateral and yield tables, in each case based on
information provided to Barclays by Redwood. In addition, Barclays shall obtain
comfort letters from the hired accounting firm in respect of the documents
and/or information specified in (a) and (b), which shall be addressed to both
Barclays and Redwood. The Underwriting Agreement shall govern any required
indemnification by Barclays or Redwood in respect of the Offering Documents
prepared by Redwood and the documents and/or information specified in (a) and
(b) prepared by Barclays and will be substantially similar in all material
respects to the indemnification provisions included in the SEMT 2012-6
transaction.

 

4

 

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

November 28, 2012

Page 5

 

8.          Payment of Certain Expenses.

 

(a) The payment of certain expenses in respect of the Transaction shall be as
described under “Expense Allocation” on Annex A.

 

(b) In the event that an unforeseen and unavoidable circumstance arises that
Barclays and Redwood mutually agree would prevent the completion of the
Transaction, Barclays and Redwood shall execute the Pair-off Payment specified
on Annex A. If the calculation results in a negative amount, Redwood shall make
the Pair-off Payment to Barclays. If the calculation results in a positive
amount, Barclays shall make the Pair-off Payment to Redwood.

 

9.          Closing of the Transaction; Delay Penalty. Barclays and Redwood
shall make all commercially reasonable efforts to close the Transaction on the
Targeted Closing Date specified on Annex A. If the Transaction does not close on
the Targeted Closing Date, Barclays and Redwood shall make all commercially
reasonable efforts to close the Transaction as soon as practicable thereafter
but not later than the Latest Permitted Closing Date specified on Annex A.

 

To the extent that the Transaction does not close on the Targeted Closing Date
but closes on or before the Latest Permitted Closing Date and the failure to
close on the Targeted Closing Date is the result of a delay of or caused by
Redwood or any Rating Agencies in connection with any Offering Document or the
Underwriting Agreement, the AAA Purchase Price Percentage shall be reduced by
the Delay Penalty Percentage specified on Annex A.

 

10.          Other.

 

(a)          Barclays’ participation in the Transaction and the Offering shall
be subject to the receipt by Barclays of all internal approvals.

 

(b)          Redwood (i) shall make available to Barclays marketing materials
substantially similar to the marketing materials used for the SEMT 2012-6
transaction; (ii) at the request of Barclays, provide such information and
documents as may be reasonably requested in order to enable Barclays to market
the Underwritten Securities and carry out the engagement contemplated by this
Letter Agreement and the Underwriting Agreement; and (iii) assist Barclays in
carrying out its duties, functions and responsibilities pursuant hereto and
provide reasonable access to the appropriate senior officers, management,
accountants, legal counsel and other parties and facilities.

 

(c)          In connection with the Transaction, Redwood has contracted a
diligence firm to perform a diligence review of the Mortgage Loans. Redwood
agrees to make available the loan-level files and loan-level diligence results
of such firm to Barclays, in order to enable Barclays to conduct and complete
its customary due diligence review of the Mortgage Loans. Redwood recognizes and
confirms that Barclays will be using information in reports and other
information provided by others, including, without limitation, information
provided by or on behalf of Redwood and the diligence firm contracted by
Redwood, and that Barclays does not assume responsibility for and may rely,
without independent verification, on the accuracy and completeness of any such
information.

 

5

 

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

November 28, 2012

Page 6

 

(d)          In connection with the structuring of the Offering and engaging in
the Transaction, Redwood also agrees to provide Barclays with (i) prompt notice
of any material development affecting Redwood or the occurrence of any event or
other change known to Redwood and relating to Redwood that could affect the
Transaction or the Offering (including any marketing materials or Offering
Documents) and (iii) any public financial reports or such other information
concerning the business and financial condition of Redwood as Barclays may from
time to time reasonably request.

 

(e)          Redwood agrees that it has not and, unless Redwood and Barclays
shall mutually agree in writing, Redwood agrees that it will not engage any
other person to act as a structurer, arranger, advisor, sole lead underwriter or
placement agent in the Transaction for a period beginning on the date of this
Letter Agreement and ending upon the termination of this Letter Agreement.

 

(f)          The terms of this Letter Agreement shall be subject to
renegotiation by mutual consent of Redwood and Barclays. Any changes to the
contents of Annex A as a result of such renegotiation shall be reflected in a
revised Annex A and attached hereto in substitution of any prior version of
Annex A.

 

11.          Confidentiality. Redwood agrees that any documents or information
received from Barclays, its affiliates or advisors in connection with this
Letter Agreement, the Underwriting Agreement and the transactions contemplated
herein and therein may contain information that has been developed by Barclays
on a proprietary basis. Redwood agrees to treat confidentially all such
information received hereunder and under the Underwriting Agreement until one
year from the date of termination hereof; provided, that nothing herein shall
prevent Redwood from disclosing any such information: (i) to purchasers or
prospective purchasers of the Underwritten Securities to the extent such
information is material to an investment decision, (ii) to any Rating Agency in
connection with the Transaction, (iii) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
to defend any claim in any such proceeding, (iv) as required by law or
regulation or upon the request or demand of any regulatory authority having
jurisdiction over Redwood or any of its affiliates (including any filings
related to or regarding this Agreement so long as Redwood has given prior
written notice to and received the prior written consent of Barclays to any such
filing), (v) to the extent that such information becomes publicly available
other than by reason of disclosure by Redwood or was or becomes available to
Redwood or its affiliates from a source which is not known by Redwood to be
subject to a confidentiality obligation with respect thereto, or (vi) to
Redwood’s affiliates and its and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Offering, the Transaction or any other
services provided by Redwood or its affiliates to Barclays and its affiliates,
provided (a) that such persons are made aware of the proprietary nature of such
information and (b) that Redwood shall be responsible for any breach of this
provision by such persons. Redwood understands that portions of the non-public
information may be subject to the Gramm-Leach-Bliley Act of 1999 (the “GLB”) and
other applicable privacy laws and regulations and agrees to maintain such
information as required by the GLB and such other applicable privacy laws and
regulations for financial institutions notwithstanding the proviso to this
paragraph (other than clauses (ii), and (iii), (iv) and (v) of such proviso) or
any termination of this Letter Agreement.

 

6

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

November 28, 2012

Page 7

 

Barclays agrees to treat confidentially all non-public information provided to
it by or on behalf of Redwood hereunder until one year from the date of
termination hereof; provided, that nothing herein shall prevent Barclays from
disclosing any such information: (i) to purchasers or prospective purchasers of
the Underwritten Securities to the extent such information is material to an
investment decision, (ii) pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or to defend any
claim in any such proceeding, (iii) as required by law or regulation or upon the
request or demand of any regulatory authority having jurisdiction over Barclays
or any of its affiliates, (iv) to the extent that such information becomes
publicly available other than by reason of disclosure by Barclays or was or
becomes available to Barclays or its affiliates from a source which is not known
by Barclays to be subject to a confidentiality obligation with respect thereto,
or (v) to affiliates of Barclays and its and their respective employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the Offering, the Transaction or any other
services provided by Barclays or its affiliates to the Redwood and its
affiliates, provided that such persons are made aware of the proprietary nature
of such information. Barclays understands that portions of the non-public
information may be subject to the GLB and other applicable privacy laws and
regulations and agrees to maintain such information as required by the GLB and
such other applicable privacy laws and regulations for financial institutions
notwithstanding the proviso to this paragraph (other than clauses (ii), (iii)
and (v) of such proviso) or any termination of this Letter Agreement.

 

Notwithstanding any other provision in this Letter Agreement, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

12.          Governing Law. This Letter Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed therein, without reference to its conflict
of law provisions (other than Section 5-1401 of the General Obligations Law),
and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

 

7

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

November 28, 2012

Page 8

 

13.          No Advisory or Fiduciary Responsibility. Redwood acknowledges and
agrees that: (i) the transactions contemplated by this Letter Agreement and the
Underwriting Agreement are arm’s-length commercial transactions between Redwood,
on the one hand, and Barclays, on the other hand, and Redwood is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Letter Agreement and the
Underwriting Agreement; (ii) in connection with each transaction contemplated
hereby and the process leading to each such transaction Barclays is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary of Redwood or its affiliates, stockholders, creditors or employees or
any other party; (iii) Barclays has not assumed and will not assume an advisory,
agency or fiduciary responsibility in favor of Redwood with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether Barclays has advised or is currently advising Redwood
on other matters) or any other obligation to Redwood except the obligations
expressly set forth in this Letter Agreement and the Underwriting Agreement;
(iv) Barclays and its affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Redwood and that Barclays has
no obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) Barclays has not provided any legal,
accounting, regulatory or tax advice with respect to the Offering and Redwood
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

 

Redwood acknowledges and agrees that Barclays is acting solely in the capacity
of an arm’s length contractual counterparty to Redwood with respect to the
Offering and the Transaction (including in connection with determining the terms
of the Offering) and not as a financial advisor or a fiduciary to, or an agent
of, Redwood or any other person.  In addition, Barclays is not advising Redwood
or any other person as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.  Redwood shall consult with its own advisors
concerning such matters, and Barclays shall have no responsibility or liability
to Redwood with respect thereto.  Any review by Barclays of Redwood, the
transactions contemplated by this Letter Agreement and the Underwriting
Agreement (including the Offering and the Transaction) or other matters relating
to such transactions will be performed solely for the benefit of Barclays and
shall not be on behalf of Redwood.

 

14.          Termination. The Underwriting Agreement shall supersede this Letter
Agreement in any and all respects, except that the provisions of Sections 8 and
11 shall survive the execution of the Underwriting Agreement. This Letter
Agreement shall terminate upon written mutual consent of Barclays, the Company
and Redwood Trust at any time, including any extension agreed to pursuant to
this Section 14. In the event that the Transaction does not close on or before
the Latest Permitted Closing Date, the obligations of Redwood and Barclays under
this Letter Agreement shall terminate unless Barclays and Redwood mutually agree
in writing to extend this Letter Agreement, subject to any additional terms and
conditions agreed to at the time of such extension, except that the provisions
of Sections 8 and 11 shall survive the termination of this Letter Agreement.
Redwood and Barclays acknowledge that the consummation of the Transaction
contemplated herein is subject to various conditions and limitations, and that
the provisions of this Letter Agreement are preliminary and dependent upon the
satisfaction of such conditions and the occurrence of certain events.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters set forth herein, please so indicate by signing two
copies of this Letter Agreement and returning one of those signed copies to the
undersigned, whereupon this Letter Agreement will constitute our binding
agreement.

 

  Very truly yours,       BARCLAYS CAPITAL INC.         By:  /s/ Adam Yarnold  
  Name: Adam Yarnold     Title: Barclays Capital Managing Director

 

Accepted and agreed to as of   the date first above written:       REDWOOD
TRUST, INC.         By:  /s/ John Isbrandtsen     Name:  John Isbrandtsen    
Title:   Authorized Officer         RWT HOLDINGS, INC.         By: /s/ John
Isbrandtsen     Name:  John Isbrandtsen     Title:   Authorized Officer        
REDWOOD RESIDENTIAL ACQUISITION CORPORATION         By: /s/ John Isbrandtsen    
Name:  John Isbrandtsen     Title:   Authorized Officer  

 

9

 

 

Annex A

 

Statistical Calculation Date:   January 1, 2013.       Description of the
Redwood Portion of the Mortgage Loans (the “Redwood Portion”):   Fixed rated and
hybrid mortgage loans with an approximate unpaid principal balance of
$225,133,960.       Description of the Barclays Portion of the Mortgage Loans
(the “Barclays Portion”):   Fixed rated and hybrid mortgage loans with an
approximate unpaid principal balance of $206,011,969, of which approximately
$190,763,025 will be purchased by RRAC on a servicing retained basis and of
which approximately $15,248,944 will be purchased by RRAC on a servicing
released basis.       Servicing Transfer Date (if applicable):   February 1,
2013.       Loan Balance Permitted Variances:  

For the Barclays Portion, plus or minus 5% of the Barclays Portion.

 

For the Redwood Portion, plus or minus 5% of the Redwood Portion.

      Permitted Substitution Percentages:  

For the Barclays Portion, 10% of the Barclays Portion.

 

For the Redwood Portion, 10% of the Redwood Portion.

      Initial Credit Enhancement:   Not less than 6.5%.       Underwritten
Senior Securities Balance:   Approximately $401,000,000.       Underwritten
Senior Securities Balance Permitted Variance:   Plus or minus 5%.       AAA P&I
Senior Securities and AAA IO Senior Securities Purchase Price Percentage of the
Redwood Portion:  

The sum of:

 

(a)   3.2 times the final coupon of the AAA IO Senior Security, and

 

(b)   103.656%, which shall increase by 0.0625% if the final AAA credit
enhancement is between 7.5 and 8.0.

 

To the extent that the final AAA credit enhancement exceeds 8%, the parties
hereto agree to renegotiate the terms of this Letter Agreement in good faith.

 

10

 

 

AAA P&I Senior Securities and AAA IO Securities Purchase Price Percentage of the
Barclays Portion  

104.185%, which shall increase by 0.291 to 1 for any increase in AAA credit
enhancement in excess of 7.25% and which shall decrease by 0.291 to 1 for any
decrease in AAA credit enhancement from 7.25%.

 

To the extent that the final AAA credit enhancement exceeds 8%, the parties
hereto agree to renegotiate the terms of this Letter Agreement in good faith.

 

Mortgage Loan Purchase Price Percentages for Barclays Portion:  

102.25% for Mortgage Loans purchased on a servicing retained basis.

 

102.625% for Mortgage Loans purchased on a servicing released basis.

 

Underwritten Senior Securities Interest Rate:

 

  3.0%.

Additional Fees or Discounts:

 

  None.

Subordinate Securities Underwriting Fee Percentage:

 

  0.25%.

 

11

 

 

Expense Allocation:  

Redwood shall pay all expenses in connection with the Transaction and the
Offering other than (a) the fees and expenses of legal counsel to Barclays and
(b) the expenses of any underwriter’s due diligence conducted by Barclays on the
Mortgage Loans (but not including any due diligence costs associated with
Barclays’ purchase of any Mortgage Loan). The expenses for which Redwood shall
be responsible shall not include any fee or discount to Barclays in respect of
the Underwritten Senior Securities but shall include, but not be limited to: (i)
any Subordinate Securities Underwriting Fees, if applicable; (ii) fees and
expenses of Redwood’s counsel and auditors in connection with the Transaction;
(iii) the fees of the Rating Agencies; (iv) the fees and expenses of any
accounting firm that is engaged to deliver comfort letters in respect of the
Offering Documents, any static pool information, any term sheet or other
marketing materials; (v) the fees and expenses of the Trustee, the Issuing
Entity, the Servicers, the Custodian, the Master Servicer and their respective
counsel and auditors in connection with the Transaction; (vi) the cost of
delivering the Underwritten Securities to the Underwriter; (vii) expenses of
preparing, printing, filing and reproducing the Offering Documents, the SEC
registration statement relating to the 2013-1 Securities, the Basic Transaction
Documents and the 2013-1 Securities; (viii) all transfer taxes, if any, with
respect to the sale and delivery of the Underwritten Securities to the
Underwriter; (ix) any expenses for the qualification of the Underwritten
Securities under “blue sky” or state securities laws, including filing fees and
the fees and disbursements of counsel to the Underwriter in connection therewith
and with the preparation of any “blue sky” survey; and (x) all other costs and
expenses incidental to the Offering or the Transaction that are not otherwise
specifically provided for herein.

 

Targeted Closing Date:  

Barclays and Redwood shall make all commercially reasonable efforts to close the
Transaction on January 15, 2013.

 

Latest Permitted Closing Date:  

January 24, 2013.

 

12

 

 

Delay Penalty Percentage:  

0.078125% for each five business day period for which the closing of the
Transaction does not occur, pro rated for the actual number of business days
from and including January 15, 2013 to but excluding the Closing Date of the
Transaction.

 

Pair-off Payment:  

An amount equal to the product of (i) $209,000,000 and (ii) a fraction, (a) the
numerator of which is the product of (I) 0.65 and (II) the difference resulting
from the subtraction of the Current Value from 105.15625 and (b) the denominator
of which is 100. For the purposes of this calculation, “Current Value” shall
equal the price, as reported on Bloomberg on the date such Pair-off Payment is
executed, for the Fannie Mae 30 year Mortgage Pass-Through Certificates at a
coupon of 3.0% per annum, TBA for the current front month.

 

  

13

 